Citation Nr: 1758768	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-33 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Meniere's disease, including vertigo, dizziness, and occasional staggering, to include as secondary to service-connected high-frequency sensorineural hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1968 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the claim for service connection for Meniere's disease was previously denied in an October 2013 rating decision.  However, relevant service records were subsequently received.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should consider the existence of the electronic record, to include the Virtual VA paperless file.


FINDING OF FACT

The Veteran's current tinnitus manifested in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.  § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In considering the evidence of record under the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

The Veteran's service treatment records document numerous complaints pertaining to his ears, including hearing loss, infections, and pain.  Notably, in October 1974, he was also noted to have ear pain alternated with ringing.  

The Board does acknowledge the March 2011 VA examination report in which the examiner opined that the Veteran's tinnitus was less likely as not related to his military noise exposure.  However, in rendering this opinion, the examiner relied on the fact that the Veteran had reported at a January 2010 evaluation that the disorder had its onset one month earlier.  The Veteran has clarified that he has had tinnitus for a very long time, but that it worsened and became more bothersome in 2010.  See e.g. August 2010 statement; September 2012 notice of disagreement; December 2013 VA Form 9.  Moreover, the examiner did not discuss the documented ringing in service.  Thus, the opinion has limited probative value.

The Veteran is competent to report symptoms of tinnitus. Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. § 3.159 (a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, there is no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, in this case, the service treatment records note the complaint of ringing.

For these reasons, the Board concludes that service connection for tinnitus is warranted.  
  



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection for Meniere's disease.  The examiner found that the Veteran did not have that disorder, but rather diagnosed him with benign paroxysmal positional vertigo.  Nevertheless, he opined that the vertigo and occasional staggering were not proximately due to or the result of the Veteran's service-connected right ear hearing loss.  However, the examiner did not address whether the disorder could have been aggravated by the Veteran's service-connected right ear hearing loss.  Moreover, since that examination, a May 2013 private medical record noted a diagnosis of Meniere's disease.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, in a February 2015 statement, the Veteran reported receiving private treatment for Meniere's disease.  Thus, on remand, the AOJ should attempt to obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following actions by the AOJ:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for Meniere's disease or any associated symptoms.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any Meniere's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is as least as likely as not that the Veteran has Meniere's disease that is related to his military service, to include any symptomatology therein.

The examiner should also state whether it is at least as likely as not that the Veteran has Meniere's disease that was either caused by or aggravated by his service-connected right ear hearing loss.

If the examiner determines that the Veteran does not have Meniere's disease, he or she should address whether any prior diagnosis resolved or was misdiagnosed. See e.g. May 2013 private medical record.  If he finds that the Veteran has a different diagnosis, such as benign paroxysmal positional vertigo, he or she should provide the same requested opinions for that diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


